department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date xxxxkkxx xxxxkkx xxkxxxkxkxxk contact person identification_number telephone number employer_identification_number uniform issue list legend union association corporation state dear this is in response to your letter dated date requesting rulings as to the federal tax consequences of the proposed transactions under sec_501 of the internal_revenue_code code and applicable regulations facts you are exempt under sec_501 and described as a sec_501 voluntary employees’ beneficiary association plan you are managed by a board_of trustees in number all appointed by union’s directors you state that you were created by union a labor_organization exempt from taxation under sec_501 whose members consists of employees of state’s public schools your tax-exempt purpose is to provide health insurance life_insurance disability insurance and other_benefits xxxxxxkk xxxkxkxkkkxkkxkxkkkk permitted under sec_501 your trust document trust provides that members to whom you provide benefits consist of members of union and employees of certain employers pursuant to the trust these members of union consist of an individual who is a member of i union or one of its affiliated local associations of employees or ii a local association of employees that is affiliated with a state association holding membership in association while the employees of certain employers pursuant to the trust consist of employers who are a b c any school district which has executed a collective bargaining agreement with a association teacher’s union affiliate affiliated with union or other state teacher's union affiliated with the association which requires contributions to be made on behalf of its employees to this trust fund local any school district which has executed a collective bargaining agreement with any union which requires contributions to be made on behalf of any of its employees to this trust fund any school district which pursuant to agreement is required to make payroll deductions for the payment of contributions to the trust as a result you provide benefits to school-district employees that consist of employees covered under various collective bargaining agreements and employees not covered by a collective bargaining agreement you represent that for school-district employees who are not members of a collective bargaining unit eg school principals and other administrators support-staff members custodians bus drivers the district unilaterally or by contract with employees individually determines what benefits the district will provide to the employees thus an employee need not be covered under a collective bargaining agreement to participate in the plan at various times and with the approval of the internal_revenue_service service you amended the trust and changed how you operate such changes among others include a you expanded your membership beyond state to include three other states all connected by geographical boundary though presently and since you represent that you no longer permit membership outside state and b you created a wholly-owned subsidiary_corporation to write insurance policies on your behalf in order to avoid any conflict with any state insurance requirement recently you amended the trust and expanded your membership to include employees of any governmental_unit in state pursuant to the trust these governmental units include any state unit of government including but not limited to the state each state_agency and any county city village town school district technical college district other governmental_unit or instrumentality of two or more units of government thus your prospective members will consist primarily of employees of non-school governmental units in state the employees of these non-school governmental units of state will become your members gradually as the various non-school governmental units agree in collective bargaining to xxxxxkxkk xxxxkxxxkxkxkkkxkxkxkk provide your benefits to their employees other than your trust document you state that you will not to amend union’s bylaws and constitution because there is no reason to amend them however you represent that union is still a labor_organization whose members consists and will always consist of only employees of state public schools thus union will not become a labor_organization for the employees of all state’s governmental units last you state that presently union appoints every trustee on your board you plan to have union continue to appoint these trustees at least until a majority of your members consists of persons whom union does not represent employees of state governmental units other than state public school employees you represent that if required under sec_501 you will amend the trust to provide for non-members of union to be represented on your board rulings requested based on the above facts you requested the following ruling that the expansion of your eligible members to include employees of any state unit of government not just the employees of state public schools will not adversely affect your tax-exempt status as an organization described under sec_501 law sec_501 provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual former sec_501 prior to the tax reform act of exempted voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or their designated beneficiaries if- a admission to membership in such association is limited to individuals who are officers or employees of the united_states government and b no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual as an example of a veba under former sec_501 revrul_64_258 involved an organization whose membership consisted of active-duty members of the u s armed_forces within certain pay grades the general explanation of the tax reform act of jcs-16-70 date explained the repeal xxxkxxxkxkk xxkkxkxkkkkkkkkkkk under prior_law a voluntary employees' beneficiary association exempt under sec_501 providing life sickness accident and other_benefits to members must have derived percent or more of its income from its members with the imposition of the tax on unrelated_business_income on organizations in this category and also the investment_income tax referred to subsequently congress concluded that the percent income test was no longer necessary as a result the tax-exempt status of voluntary employees’ beneficiary associations will not depend on whether or not they meet the percent test this accords with the treatment of associations whose members are united_states government employees sec_501 under prior_law for this reason there is no substantive difference remaining between these two provisions and the act combines these two categories sec_1_501_c_9_-1 provides that for an organization to be described in sec_501 it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 provides that the membership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals typically those eligible for membership in an organization described in sec_501 are defined by reference to a common employer or affiliated employers to coverage under one or more collective bargaining agreements with respect to benefits provided by reason of such agreement s to membership in a labor_union or to membership in one or more locals of a national or international labor_union for example membership in an association might be open to all employees of a particular employer or to employees in specified job classifications working for certain employers at specified locations and who are entitled to benefits by reason of one or more collective bargaining agreements in addition employees of one or more employers engaged in the same line_of_business in the same geographic locale will be considered to share an employment-related bond for purposes of an organization through which their employers provide benefits whether a group of individuals is defined by reference to a permissible standard or standards is a question to be determined with regard to all the facts and circumstances taking into account the guidelines set forth in this paragraph sec_1_501_c_9_-2 provides that an organization described in sec_501 must be controlled i by its membership ii by independent_trustee s such as a bank or iii by trustees or other fiduciaries at least some of whom are designated by or on behalf of the membership whether control by or on behalf of the membership exists is a question to be determined with regard to all of the facts and circumstances but generally such contro will be deemed to be present when the membership either directly or through its representative elects appoints or otherwise designates a person or persons to serve as chief operating officer s administrator s or trustee s of the organization xxxxxkxkxk xxkkkxkxkkkkkkxkkkk 440_us_472 concluded that the same line_of_business means either an entire industry or all components of an industry within a geographic area in 93_fsupp2d_73 although the case pertains to a different issue the court noted and accepted the service conclusion that participants employers of a veba were in the same line_of_business hence shared an employment-related common bond and as such merited tax-exempt status as an organization described under sec_501 in hall government and nonprofit organization employers in maine performing municipal functions the court agreed with the service and noted in a footnote that because all of the participants in the veba are in the same line_of_business the veba qualifies under the internal_revenue_code as a voluntary employees’ beneficiary association see u s c sec_501 et al the members of the veba were municipal analysis you have requested a ruling on whether your expansion of your membership to include employees of any governmental_unit in and of state will adversely affect your tax-exempt status as an organization described under sec_501 under sec_1_501_c_9_-2 membership in an organization described under sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals sec_1_501_c_9_-2 also provides that employees of one or more employers engaged in the same line_of_business in the same geographic locale will be considered to share an employment-related bond for purposes of an organization through which their employers provide benefits you propose to expand your membership to include employees of any unit of government in and of state your present members consist of members of union which consists of teachers teachers’ organizations and education-support professionals who are all employees of state’s public schools the employees whom you now seek to include as members of your plan must be employees of any unit of government of state you have expanded the defined term employer to mean not only the public school districts but also as any state unit of government including but not limited to the state each state_agency and any county city village town school district technical college district other governmental_unit or instrumentality of two or more units of government thus your present members and your prospective members will all be employees of governmental units in and of state we find a dearth of precedent specifically addressing lines of business for government employees for purposes of sec_501 we note however the potentially broad class of federal employee membership for former c organizations the merger of this exemption xxkxxkkxkxk xxkkkkkkxkkkkkkkk provision into sec_501 and congress’s reasoning in doing so these considerations suggest that the class of state and local_government employees in state is a permissible line_of_business of employees therefore as required under sec_1_501_c_9_-2 the employers of your present and prospective members are engaged in the same line_of_business governmental units employers and are also located in the same geographical locale all within state see national muffler dealers association inc prospective members’ employers are engaged in the same line_of_business in the same geographical locale your present and prospective members share an employment-related common bond for purposes of meeting the membership requirement of sec_501 see 93_fsupp2d_73 v united_states 440_us_472 as your present and next regarding how you will be controlled under sec_1_501_c_9_-2 whether control by or on behalf of the membership exists is a question to be determined with regard to all of the facts and circumstances but generally such control will be deemed to be present when the membership either directly or through its representative elects appoints or otherwise designates a person or persons to serve as chief operating officer s administrator s or trustee s of the organization or by trustees at least some of whom are designated by or on behalf of the membership further sec_1_501_c_9_-2 provides that a plan will be considered to be controlled by its membership if it is controlled by one or more trustees designated pursuant to a collective bargaining agreement whether or not the bargaining agent of the represented employees bargained for and obtained the right to participate in selecting the trustees thus to continue to meet the requirement of sec_501 your board must be representative of your members we find that your current board structure meets this requirement as long as a majority of your members are represented by union rulings based on the information submitted we rule as follows the expansion of your eligible members to include employees of any state unit of government not just the employees of state public schools will not adversely affect your tax-exempt status as an organization described under sec_501 of the code this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice xxxkxkkxkxk xkxkkkkkkxkkk kkk this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
